Teej t, J.
This ease being tried without the intervention of a jury, the coi irt finds that the bonds and coupons sued on were duly executed )y the defendant. By receiving full proof of the execution thereof, it became unnecessary to decide whether said bonds, being under ¿he defendant’s corporate seal, did not prove themselves, despite i he local statutes, and without the detailed proof made. The court j urther finds, under the objection of plaintiff as to the competency i f evidence thereto, the same having been heard, that the facts as prof ed are: That.said bonds and coupons are the real property of one .11 irdin, a citizen of Missouri, who had deposited the same for collect on with a bank in said state; that said bank transferred the same í o the plaintiff in this case as collateral to indebtedness then existir g between said bank, and for the personal indebtedness of the presidí nt of said bank, and for accruing indebtedness, the amount of which was largely in excess of said bonds and coupons at the date of suit b ought, and at the time of said transfer.
Asi he plaintiff bank held such bonds and coupons as collateral under the general facts stated, and produced the same as bolder thereof, the court received the same as if the plaintiff was the innocent bolder, despite inquiry as to the antecedent rights of prior parties. The evidence with respect thereto has been received under objection ', in order that the proposition of law involved may be fully considered; that is, when defendant pleads that the plaintiff is not the re il party in interest, what should be the proper course of pro-ceedit g? The court holds that the production of the bonds and coupons iiy plaintiff shows prima facie that it is the legal holder thereof; that ii devolves upon the defendant to prove that the transfer to plaintiff w is collusive, or without value, in a way to operate a fraud upon the jr risdietion of the United States court. When the proof is that the ti msfer is for value to secure existing and accruing indebtedness to the plaintiff, the latter is the real party in interest for the purpose of nm intaining the suit, irrespective of the rights of parties inter sese prior io said transfer.
Ju< gment for plaintiff.